NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                         September 19, 2014

      Hon. Juan Perales                             Hon. David Stith
      Attorney at Law                               319th District Court
      P.O. Box 769                                  901 Leopard Street - 8th Floor
      Robstown, TX 78380                            Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Patsy Perez                              Hon. Alex Hernandez Jr.
      District Clerk                                402 W. Main Street
      901 Leopard, Suite 313                        Port Lavaca, TX 77979
      Corpus Christi, TX 78401                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00531-CV
      Tr.Ct.No. 03-02266-00-00-G
      Style:    In Re Irma Ybarra


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.